IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 10, 2008
                                     No. 07-60815
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

WALTER ALEXANDER PERDOMO-ULLOA

                                                  Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A77 800 757


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
       Walter Alexander Perdomo-Ulloa seeks review of an order by the Board
of Immigration Appeals (BIA) denying his motion to reopen the removal
proceedings against him. He argues that the BIA should have exercised its
authority under 8 C.F.R. § 1003.2(a) (2003) to reopen the removal proceedings
against him sua sponte and remand his case to allow the immigration judge to
consider his application for the Temporary Protected Status program. The BIA



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-60815

held that Perdomo-Ulloa’s motion was untimely and did not warrant the
reopening of the removal proceedings.
      This court cannot undertake review of an agency’s discretionary
determination where there is “no meaningful standard against which to judge
the agency’s exercise of discretion.” Heckler v. Chaney, 470 U.S. 821, 830 (1985).
There are no guidelines directing the BIA’s decision whether to reopen removal
proceedings on its own motion. See 8 C.F.R. § 1003.2(a). Therefore, this court
has no jurisdiction to review the BIA’s decision to deny Perdomo-Ulloa’s
untimely motion to reopen. See Ramos-Bonilla v. Mukasey, 543 F.3d 216 (5th
Cir. 2008).
      Accordingly, Perdomo-Ulloa’s petition for review is DISMISSED.




                                        2